 


109 HR 425 IH: National Computer Recycling Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 425 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Thompson of California (for himself, Ms. DeLauro, Mr. Filner, Mr. Hinchey, Mr. McDermott, Ms. Millender-McDonald, Ms. Lee, Mr. Lynch, Mr. Honda, Ms. Slaughter, Ms. McCollum of Minnesota, Mr. Engel, Ms. Carson, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a grant and fee program through the Environmental Protection Agency to encourage and promote the recycling of used computers and to promote the development of a national infrastructure for the recycling of used computers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Computer Recycling Act. 
2.DefinitionsFor purposes of this Act— 
(1)the term Administrator means the Administrator of the Environmental Protection Agency; 
(2)the term cathode ray tube means a vacuum tube or picture tube used to convert an electronic signal into a visual image; 
(3)the term central processing unit includes a case and all of its contents, such as the primary printed circuit board and its components, additional printed circuit boards, one or more disc drives, a transformer, interior wire, and a power cord; 
(4)the term computer means an electronic, magnetic, optical, electrochemical, or other high speed data processing device performing logical, arithmetic, or storage functions, and may include both a central processing unit and a monitor, but such term does not include an automated typewriter or typesetter, a portable hand held calculator, or other similar device; 
(5)the term hazardous waste has the meaning given that term in section 1004(5) of the Solid Waste Disposal Act (42 U.S.C. 6903); 
(6)the term monitor means a separate visual display component of a computer, whether sold separately or together with a central processing unit, and includes a cathode ray tube or liquid crystal display, its case, interior wires and circuitry, cable to the central processing unit, and power cord; and 
(7)the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
3.Fee 
(a)RequirementEffective 180 days after the transmittal to the Congress of the results of the study conducted under section 6(a), the Administrator shall require that a fee be assessed on the sale (including a sale through the Internet or a catalogue) to an end-user of any computer, monitor, or other electronic device designated by the Administrator under subsection (c). The Administrator shall establish procedures for the collection of such fee. The requirement under this subsection shall not apply to a sale by an end-user to a subsequent end-user. 
(b)Fee amountThe amount of the fee required under subsection (a) shall— 
(1)be an amount sufficient to cover the costs of carrying out section 4(a) and subsection (c) of this section; 
(2)be uniform— 
(A)for each computer with a central processing unit and monitor integrated in a single device; 
(B)for each central processing unit; 
(C)for each monitor; and 
(D)for each class of other devices designated by the Administrator under subsection (c); 
(3)not exceed $10 per computer, monitor, or other designated device; and 
(4)be clearly indicated on the label, external packing materials, or sales receipt of the computer, monitor, or device. 
(c)Administrative costsPersons required by the Administrator to collect a fee under this section may retain 3 percent of amounts so collected to pay the costs of administering the fee collection program. 
(d)Exempted salesThe requirement of a fee under this section shall not apply to a sale of a used computer, monitor, or device by a nonprofit organization. 
(e)Additional exemptionThe Administrator may exempt from the requirement of a fee under this section any sale made under a contract or an arrangement that the Administrator determines is likely to result in the maximum reuse of significant components of the computer, monitor, or device, and the disposal of the remaining components— 
(1)in an environmentally sound and responsible manner; 
(2)without violation of any Federal or State law; and 
(3)without reliance on funding from State or local governments,when the computer, monitor, or device is no longer of use to the end-user. 
(f)Designation of electronic devicesThe Administrator may designate additional electronic devices to which the fee under subsection (a) shall apply if those electronic devices— 
(1)contain a significant amount of material that, when disposed of, would be hazardous waste; and 
(2)include one or more liquid crystal displays, cathode ray tubes, or circuit boards. 
4.Grants 
(a)Uses of fee amountsAmounts collected under section 3 shall be used, to the extent provided in advance in appropriations Acts, by the Administrator for— 
(1)covering the costs of administration of this Act; and 
(2)making grants under subsection (b).Not more than 10 percent of the funds available pursuant to this Act for any fiscal year may be used for costs described in paragraph (1). 
(b)Grant purposesThe Administrator shall make grants with funds collected under section 3 to individuals or organizations (including units of local government) for— 
(1)collecting or processing used computers, monitors, or other designated devices for recycling purposes; 
(2)reusing or reselling such computers, monitors, or devices, or components thereof; and 
(3)extracting and using, or selling for reuse, raw materials from such computers, monitors, or devices. 
(c)EligibilityAn individual or organization shall be eligible for a grant under subsection (b) only if the individual or organization provides assurances to the satisfaction of the Administrator that it will carry out the grant purposes in a manner that complies with all applicable Federal and State environmental and health laws. 
(d)Selection criteriaIn selecting proposals for grants under subsection (b), the Administrator shall consider— 
(1)the quantity of used computers, monitors, or other designated devices that will be diverted from landfills; 
(2)the estimated cost per unit of the collection, processing, reuse, or sale proposed; 
(3)the availability of, and potential for, markets for recycled materials; 
(4)the degree to which the proposal mitigates or avoids harmful environmental or health effects; 
(5)the degree to which the proposal employs innovative recycling technologies; and 
(6)the demonstrated history of the grant applicant in disposing of or providing for the reuse of computers, monitors, or devices in an environmentally sound and responsible manner without violation of any Federal or State law.The Administrator shall ensure that grants are provided to a geographically diverse group of recipients. 
5.ConsultationIn carrying out this Act, the Administrator shall consult with representatives of the computer manufacturing, retail, and recycling industries, waste management professionals, environmental and consumer groups, and other appropriate individuals and organizations (including units of local government). 
6.Study and reports 
(a)StudyNot later than 6 months after the date of the enactment of this Act, the Administrator shall transmit to the Congress the results of a study that— 
(1)identifies waste materials in used computers that may be hazardous to human health or the environment; 
(2)estimates the quantities of such materials that exist or will exist in the future, including a separate estimate of the quantities of such materials that are exported from the United States; 
(3)estimates the costs of transporting, collecting, and processing computers, monitors, and other designated devices; 
(4)describes current management of such waste materials; 
(5)makes recommendations for the management of electronic products containing such waste materials at the end of their useful lives; and 
(6)estimates the demand for materials from recycled computers, and make recommendations for increasing the markets for such materials. 
(b)ReportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 4 additional years, the Administrator shall transmit to the Congress a report on the status of computer recycling. Such report shall include a description of the amount of fees collected under section 3, and a description of the amount of administrative costs paid for and grants made under section 4 with funds collected through such fees. 
 
